              Case 3:20-cv-05080-RJB Document 79 Filed 06/17/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8          HATSUYO HARBORD,                                  CASE NO. C20-5080-RJB

 9                                 Plaintiff,                 ORDER ON REVIEW OF
                                                              MOTION FOR RECUSAL
10                  v.

11          MTC FINANCIAL INC., et al.,

12                                 Defendants.

13          On April 28, 2020, Plaintiff Hatsuyo Harbord, proceeding pro se, filed a Motion seeking

14 to disqualify the Honorable Robert J. Bryan in this matter. Dkt. #41. Judge Bryan issued an Order

15 declining to recuse himself and, in accordance with this Court’s Local Rules, referring that

16 decision to the Chief Judge, the Honorable Ricardo S. Martinez, for review. Dkt. #45; LCR 3(f).

17          On May 6, 2020, this Court affirmed Judge Bryan’s refusal to recuse himself. Dkt. #46. In

18 affirming Judge Bryan’s order, the Court found that nothing presented in Plaintiff’s motion

19 demonstrated that the standards for recusal were met and that her unsupported and conclusory

20 allegations were insufficient to demonstrate the appearance of bias or prejudice. Id. at 2. Plaintiff

21 moved the Court to reconsider the decision to recuse, Dkt. #73, which this Court denied on referral

22 from Judge Bryan. Dkt. #76.

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 1
               Case 3:20-cv-05080-RJB Document 79 Filed 06/17/20 Page 2 of 3



 1          This matter comes before the Court again on Plaintiff’s Second Motion for Reconsideration

 2 of the Chief Judge’s May 6, 2020 Order. Dkt. #77. Judge Bryan issued an order declining to recuse

 3 himself and referred this matter back to the Chief Judge for review. Dkt. #78; LCR 3(f).

 4          “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).

 5 “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

 6 prior ruling or a showing of new facts or legal authority which could not have been brought to its

 7 attention earlier with reasonable diligence.” Id.

 8          Plaintiff’s motion is difficult to decipher, but it appears to demand reconsideration on

 9 several bases, including (1) that the Court cannot hear what Plaintiff wants to say; (2) the Plaintiff

10 has not received the Defendants’ documents on time; (3) Defendants improperly submitted

11 documents yet the Judge did not deny Defendants’ motions; and (4) the Court refused to provide

12 Plaintiff a copy of a court document until April 30, 2020. Dkt. #77 at 1. Plaintiff’s motion also

13 includes information related to court closures and delays in filing documents by mail in light of

14 the COVID-19 health crisis. See id. at 1.

15          Nothing in Plaintiff’s second motion for reconsideration demonstrates manifest error by

16 the Court in affirming Judge Bryan’s refusal to recuse. It likewise fails to provide new facts or

17 legal authority which could not have been brought to its attention earlier with reasonable

18 diligence. Instead, the instant motion merely repeats the same or similar claims presented in

19 Plaintiff’s April 28, 2020 motion to change judge. See Dkt. #41 at 1-3 (citing discrimination,

20 language barriers, and logistical issues posed by the COVID-19 pandemic). The motion fails to

21 present any basis for how this Court erred in concluding that the standards for recusal have not

22 been met.

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 2
              Case 3:20-cv-05080-RJB Document 79 Filed 06/17/20 Page 3 of 3



 1         Accordingly, the Court hereby ORDERS that Judge Bryan’s refusal to recuse himself from

 2 this matter, Dkt. #77, is AFFIRMED. The Clerk SHALL provide copies of this order to Plaintiff

 3 and to all counsel of record.

 4

 5         DATED this 17th day of June, 2020.

 6

 7

 8

 9
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON REVIEW OF MOTION FOR
     RECUSAL - 3
